


Exhibit 10.64

 

CONTRACTOR AGREEMENT

 

This Agreement (“Agreement”), effective as of September 1, 2002 (“Effective
Date”), covers the provision of goods and services by David Limp, with a
principal place of business at                          (“you”) and Liberate
Technologies, a Delaware corporation with its principal place of business at 2
Circle Star Way, San Carlos, California 94070-6200, and its subsidiaries,
(collectively, “Liberate,” “we,” or “us”).

 

1.             Services.  The parties may agree on projects in the form attached
as Exhibit A (“Project Description”).  You will provide the services set forth
in each Project Description by the stated completion dates, unless we agree to
modify or extend them, in accordance with our specifications and requirements
and to professional standards.

 

2.             Work Product.  The work that you create under this Agreement will
be wholly original, will not violate any third-party rights (including any
rights of privacy, publicity, or copyright), and will not libel or slander any
person or entity.  Such work will belong to us, and you hereby assign and
transfer all exclusive, perpetual, and worldwide right, title and interest to
it, including any moral rights.  You will help us obtain and enforce patents,
copyrights, and other property rights and to take any steps necessary for to
perfect, register, and enforce our ownership rights.  If you do not, you hereby
irrevocably appoint us as your attorney-in-fact to do so on your behalf.

 

3.             Compensation.  We will pay you the fee set forth in each Project
Description as full compensation for your services and undertakings in this
Agreement.  We will also reimburse you for documented travel and “out-of-pocket”
expenses incurred in accordance with our then-current travel policy (available
upon request) and submitted for reimbursement within 30 days of the end of the
month in which they were incurred.

 

4.             Taxes.  You are an independent contractor.  You will pay all
taxes, withholding, worker’s compensation insurance, self-employment and payroll
taxes, and similar obligations related to performance or payment under this
Agreement, will file all required tax returns and statements, and will maintain
adequate records of expenses that we may review or audit upon request.  We will
not withhold any amounts for the payment of any taxes or fees.

 

5.             Confidentiality.  You may have access to confidential or
proprietary information relating to our business, methods, plans, or projects. 
You will keep this information confidential, may use it only as necessary to
accomplish the work set forth in Project Descriptions, and may disclose it only
as we may authorize in writing.  You will immediately notify us of, and help us
remedy, any unauthorized use or disclosure.  At our request or upon expiration
or termination of this Agreement, you will promptly return all originals and
copies of all documents and materials containing or derived from our
information.  These provisions will not apply to any information that was in the
public domain when we provided it to you.

 

6.             Relationship of the Parties.  Nothing in this Agreement makes the
parties partners, agents, or joint ventures and neither party may obligate the
other.  You are acting as an independent contractor under this Agreement and are
not entitled to any benefits or insurance that we may provide to our employees
other than as separately agreed.  You will maintain, and will make available for
inspection at our request, proof of insurance and Forms W-9 and 1099 for you and
any of your employees.

 

7.             Assignment.  You may not subcontract or otherwise delegate
obligations under this Agreement without our written consent.

 

8.             Indemnification.  Each party will defend and indemnify the other
from any claims arising out of any breach of or delay in meeting its obligations
hereunder.

 

--------------------------------------------------------------------------------


 

 

9.             Termination.  This Agreement is effective as of the Effective
Date and will continue through February 28, 2003.

 

10.           Notices.  Any notice under this Agreement will be given in writing
via a recognized overnight courier for next-business-day delivery to the
following addressees (or any other addressees as the parties may designate) at
the addresses set forth above.   Notices will be deemed given when received as
evidenced by a courier receipt.

 

11.           Governing Law / Arbitration.  The laws of the State of California
without regard to its conflict-of-laws provisions govern this Agreement.  The
parties will submit any dispute related to this Agreement or performance
hereunder (except for those related to the ownership of intellectual property)
to mandatory, final, and binding arbitration with JAMS in San Francisco, San
Mateo, or Santa Clara County, California.  The parties will initially share the
costs of the arbitration, and the prevailing party in any dispute will be
entitled to reasonable attorneys’ fees and costs, as well as recovery of its
share of arbitration costs.  The arbiter may order any form of equitable relief
available to a court.

 

12.           Entire Agreement / Survival.  This Agreement represents the entire
agreement between you and us regarding the Project Description.  The terms of
this Agreement will govern all services undertaken by you for us, and if any
terms in a Project Description conflict with this Agreement, the terms of this
Agreement will prevail.  This Agreement may be modified only as agreed in
writing by both parties.  If one or more of the provisions in this Agreement are
deemed unenforceable by law, then the remaining provisions will continue in full
force and effect.  All sections of this Agreement except for Sections 1
(“Services”), 3 (“Compensation”), and 9 (“Termination”) will remain in effect
following the termination or expiration of this Agreement.

 

 

Liberate Technologies

 

Dave Limp

 

 

 

 

By:

/s/ Kent Walker

 

/s/ David Limp

 

 

 

 

Print Name:

Kent Walker

 

 

 

 

 

 

Title:

EVP

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

PROJECT DESCRIPTION # 1

 

This Project Description, effective as of September 1, 2002, is an exhibit to
the Contractor Agreement, effective as of September 1, 2002, between David Limp,
with its principal place of business at                                 and any
subsidiaries, employees, and agents, and Liberate Technologies, a Delaware
corporation with its principal place of business at 2 Circle Star Way, San
Carlos, California 94070-6200, and its subsidiaries and affiliates, and is
governed by its terms.

 

1.             Project Details

 

Project Description:  Strategic Consulting

 

 

Services to be Provided:  Overall strategic consulting to executive management
team.

 

 

2.             Consultant Information

 

Individual(s) Performing Services:  David Limp

 

Start Date:  9/1/02

 

End Date:  2/28/02

 

Monthly Rate(s):  $10,000

 

 

Liberate Technologies

 

Dave Limp

 

 

 

 

By:

/s/ Kent Walker

 

/s/ David Limp

 

 

 

 

Print Name:

Kent Walker

 

 

 

 

 

 

Title:

EVP

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

AMENDMENT

to the

CONTRACTOR AGREEMENT

 

 

This Amendment (“Amendment”) to the Contractor Agreement dated September 1, 2002
(“Agreement”), covers the provision of services by David Limp (“you”) to
Liberate Technologies and its subsidiaries (collectively, “Liberate,” “we,” or
“us”), entered into as of this 19th day of December, 2002 (the “Amendment
Effective Date”).

 

RECITALS

 

A.                                   You have provided Liberate services set
forth in the Project Description attached to the Agreement in accordance with
its terms; and

 

B.                                     The parties desire to amend the Agreement
as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.                                       Exhibit A, Section 2, subheading
“Monthly Rate(s)” is hereby changed from “$10,000” to “An hourly rate of
$312.50, with a minimum monthly amount of $10,000.”

2.                                       All capitalized terms not defined in
this Amendment have the meanings given them in the Agreement. This Amendment is
incorporated into the Agreement and made a part thereof.  All references to the
Agreement in any other document will refer to the Agreement as modified by this
Amendment.  Except as modified by this Amendment, the Agreement remains in full
force and effect and is enforceable in accordance with its terms.  If the terms
of this Amendment conflict with the terms of the Agreement, or its exhibits, as
amended, the terms of this Amendment govern.  This Amendment may be executed in
counterparts, each of which are deemed an original, but all of which constitute
one and the same document.

 

 

LIBERATE TECHNOLOGIES

 

DAVE LIMP

 

 

 

 

By:

/s/ Kent Walker

 

/s/ David Limp

 

 

 

 

Print Name:

Kent Walker

 

 

 

 

 

 

Title:

EVP

 

 

 

--------------------------------------------------------------------------------

